DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 and 6/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150036885 (Pflug et al.) in view of US Patent Application Publication No. 20110228101 (Miksch).
	Regarding claim 1, Pflug et al. discloses: “a method for calibrating an external parameter ([0076]: “the execution of the online calibration there is required the availability of the camera motion in 5 degrees of freedom (motion direction and 3 orientational parameters”) of an on-board camera ([0080]: “the video camera to be calibrated is rigidly attached to the vehicle”), comprising: preprocessing two frames of images (FIG. 2: S21, S22; [0020]: “a method of determining calibration parameters of a camera may comprise taking a first image of an object (S21), taking a second image of the object (S22)”) of a former frame and a latter frame collected by the on-board camera ([0021]: “the first image is taken before a camera movement and the second image is taken after the camera movement. Likewise, the second image may be taken before the camera movement, and the first image may be taken after the camera movement”); determining a moving posture of the on-board camera according to the matched feature points ([0051]: “an estimation of the motion of a video camera (attached to the vehicle) is performed based on the so-called ‘optical flow’ by means of camera video data (image sequences)”); determining a conversion relationship between a vehicle coordinate system ([0010]: “determining the orientation of a video camera attached to a vehicle relative to the vehicle coordinate system”) and an on-board camera coordinate system ([0011]: “Measuring an incremental vehicle motion in the coordinate system of the video camera based on the optical flow of the video stream of the video camera”) according to the moving posture ([0012]: “representing the incremental vehicle motion by a motion consisting of a linear motion component and a rotational motion” [0013]: “classifying the measured incremental vehicle motion as a linear motion or as a rotational motion based on the determined rotational angle), and obtaining the external parameter of the on-board camera relative to a vehicle body” ([0052]: “based on the optical flow (in repeated measurement steps or motion steps i) the motion of the vehicle is determined”; [0053]: “by means of a relatively simple model of the vehicle motion the longitudinal axis of the vehicle and the normal axis of the vehicle (in the coordinate system of the camera) are determined. This then directly results in the orientation of the camera relative to the vehicle coordinate system and thereby the online calibration of the camera”).	
	However, Pflug et al. does not clearly disclose the remaining limitations of the claim.  To that end, Miksch discloses: “performing feature point matching on the two preprocessed frames of images to obtain matched feature points” ([0023]: “assessing at least one feature point of the second image that corresponds to a feature point of the first image and determining the transformation matrix that transforms the feature point of the first image into the feature point of the second image. Moreover, assessing the at least one feature point of the second image may comprise determining an epipolar geometry on the basis of a reference object in the first image and in the second image, and determining the feature point of the second image from the feature point of the first image and a line generated on the basis of the epipolar geometry”; [0034]: “the transformation matrix may be determined by finding at least one feature point of the second image that corresponds to a feature point of the first image. From these two feature points the transformation matrix may then be determined”).	
	With respect to claim 8, Pflug et al. discloses: “preprocess two frames of images (FIG. 2: S21, S22; [0020]: “a method of determining calibration parameters of a camera may comprise taking a first image of an object (S21), taking a second image of the object (S22)”) of a former frame and a latter frame collected by the on-board camera ([0021]: “the first image is taken before a camera movement and the second image is taken after the camera movement. Likewise, the second image may be taken before the camera movement, and the first image may be taken after the camera movement”); 	determine a moving posture of the on-board camera according to the matched feature points ([0051]: “an estimation of the motion of a video camera (attached to the vehicle) is performed based on the so-called ‘optical flow’ by means of camera video data (image sequences)”);and determine a conversion relationship between a vehicle coordinate system ([0010]: “determining the orientation of a video camera attached to a vehicle relative to the vehicle coordinate system”) and an on-board camera coordinate system ([0011]: “Measuring an incremental vehicle motion in the coordinate system of the video camera based on the optical flow of the video stream of the video camera”) according to the moving posture ([0012]: “representing the incremental vehicle motion by a motion consisting of a linear motion component and a rotational motion” [0013]: “classifying the measured incremental vehicle motion as a linear motion or as a rotational motion based on the determined rotational angle), and obtain the external parameter of the on-board camera relative to a vehicle body” ([0052]: “based on the optical flow (in repeated measurement steps or motion steps i) the motion of the vehicle is determined”; [0053]: “by means of a relatively simple model of the vehicle motion the longitudinal axis of the vehicle and the normal axis of the vehicle (in the coordinate system of the camera) are determined. This then directly results in the orientation of the camera relative to the vehicle coordinate system and thereby the online calibration of the camera”).
	In addition, Miksch discloses: “perform feature point matching on the two preprocessed frames of images to obtain matched feature points” ([0023]: “assessing at least one feature point of the second image that corresponds to a feature point of the first image and determining the transformation matrix that transforms the feature point of the first image into the feature point of the second image. Moreover, assessing the at least one feature point of the second image may comprise determining an epipolar geometry on the basis of a reference object in the first image and in the second image, and determining the feature point of the second image from the feature point of the first image and a line generated on the basis of the epipolar geometry”; [0034]: “the transformation matrix may be determined by finding at least one feature point of the second image that corresponds to a feature point of the first image. From these two feature points the transformation matrix may then be determined”); an apparatus for calibrating an external parameter of an on-board camera ([Claim 10]: “A device for determining calibration parameters of a camera, comprising: an analyzing device for analyzing a first and a second image of an object”), comprising: at least one processor (FIG. 5: 4-6; [0064]: “FIG. 5 shows an example of a device for determining calibration parameters of a camera. The device 4 shown in FIG. 5 comprises an analyzing device 5 for analyzing a first and a second image of an object”; “a calculating device 6 that is adapted to determine a transformation that is adapted to transform a portion of the first into a corresponding portion of the second image and to determine the calibration parameters from the transformation”); and a memory communicatively connected to the at least one processor; wherein, the memory stores instructions executable by the at least one processor, the instructions being executed by the at least one processor” ([0065]: “implemented by a computer program to form a computer program product. Further, this computer program product mainly stored on a computer readable storage medium”).	
	Regarding claims 3 and 10, Miksch discloses: “the performing feature point matching on the two preprocessed frames of images to obtain matched feature points comprise: extracting feature points from the two preprocessed frames of images, respectively; performing pairwise matching and detection on the feature points to obtain N sets of matched feature points, wherein N is a natural number greater than 5” ([0023]: “assessing at least one feature point of the second image that corresponds to a feature point of the first image and determining the transformation matrix that transforms the feature point of the first image into the feature point of the second image. Moreover, assessing the at least one feature point of the second image may comprise determining an epipolar geometry on the basis of a reference object in the first image and in the second image, and determining the feature point of the second image from the feature point of the first image and a line generated on the basis of the epipolar geometry”).
	With respect to claims 4 and 11, Pflug et al. discloses: “the determining a moving posture of the on-board camera according to the matched feature points” ([0051]: “an estimation of the motion of a video camera (attached to the vehicle) is performed based on the so-called ‘optical flow’ by means of camera video data (image sequences)”). 
	In addition, Miksch discloses: “solving an essential matrix through the matched feature points according to a principle of epipolar geometry ([0023]: “determining the feature point of the second image from the feature point of the first image and a line generated on the basis of the epipolar geometry”); obtaining a rotation matrix and a translation vector by decomposing the essential matrix; determining the moving posture of the on-board camera according to the rotation matrix and the translation vector, wherein the moving posture includes: a rotation posture, a translation posture” ([0029]: “As is generally known the Essential matrix of the epipolar geometry may be estimated from the coordinates of corresponding feature pairs without knowledge of the extrinsic calibration parameters. The Essential matrix may be decomposed into a rotation matrix Repi and a translation vector tepi”).
	Regarding claims 5 and 12, Pflug et al. discloses: “the determining, according to the moving posture ([0012]: “representing the incremental vehicle motion by a motion consisting of a linear motion component and a rotational motion”; [0013]: “classifying the measured incremental vehicle motion as a linear motion or as a rotational motion based on the determined rotational angle”) and obtaining the external parameter of the on-board camera relative to a vehicle body” ([0052]: “based on the optical flow (in repeated measurement steps or motion steps i) the motion of the vehicle is determined”; [0053]: “by means of a relatively simple model of the vehicle motion the longitudinal axis of the vehicle and the normal axis of the vehicle (in the coordinate system of the camera) are determined. This then directly results in the orientation of the camera relative to the vehicle coordinate system and thereby the online calibration of the camera”); and determining the external parameter of the on-board camera relative to the vehicle body according to the X-axis direction, the Z-axis direction and the Y-axis direction of the vehicle coordinate system and according to the on-board camera coordinate system ([0052]: “based on the optical flow (in repeated measurement steps or motion steps i) the motion of the vehicle is determined”; [0053]: “by means of a relatively simple model of the vehicle motion the longitudinal axis of the vehicle and the normal axis of the vehicle (in the coordinate system of the camera) are determined. This then directly results in the orientation of the camera relative to the vehicle coordinate system and thereby the online calibration of the camera”); and determining, according to the moving posture, whether a vehicle satisfies a condition of going straight or a condition of turning” ([0057]: “The determination or decision whether a vehicle motion is a linear motion or a maneuver can for example be performed based on the measured rotational angle”).
	In addition, Miksch discloses: “determining an X-axis direction of the vehicle coordinate system through pole coordinates of the on-board camera in a case that the condition of going straight is satisfied ([0040]: “For example, under the assumption that the vehicle will not turn at all, RW=I (unity matrix), and that the vehicle moves mainly along the defined x-axis of the world coordinate system”); determining a Z-axis direction (FIG. 1B: “Z”) of the vehicle coordinate system through a rotation matrix in a case that the condition of turning is satisfied ([0041]: “As is readily to be understood, the Essential matrix may as well be determined, when Repi is different from I, that is, when the vehicle turns and rotation takes place”); determining a Y-axis direction (FIG. 1B: “Y”) of the vehicle coordinate system according to the X-axis direction (FIG. 1B: “X”) and the Z-axis direction (FIG. 1B: “Z”) of the vehicle coordinate system through a vector cross product operation (FIG. 1B; [0017]: “The z-axis of the world coordinate system is pointing towards the camera, whereas the x-axis is pointing parallel to the lateral profile of the car (direction of travel). As a result, the plane defined by the x- and y-axis describes approximately the road surface”).
	With respect to claim 14, Pflug et al. discloses: “determine, according to the moving posture ([0012]: “representing the incremental vehicle motion by a motion consisting of a linear motion component and a rotational motion”; [0013]: “classifying the measured incremental vehicle motion as a linear motion or as a rotational motion based on the determined rotational angle”), whether a vehicle satisfies a condition of going straight or a condition of turning ([0057]: “The determination or decision whether a vehicle motion is a linear motion or a maneuver can for example be performed based on the measured rotational angle”); and determine the external parameter of the on-board camera relative to the vehicle body according to the X-axis direction, the Z-axis direction and the Y-axis direction of the vehicle coordinate system and according to the on-board camera coordinate system” ([0052]: “based on the optical flow (in repeated measurement steps or motion steps i) the motion of the vehicle is determined”; [0053]: “by means of a relatively simple model of the vehicle motion the longitudinal axis of the vehicle and the normal axis of the vehicle (in the coordinate system of the camera) are determined. This then directly results in the orientation of the camera relative to the vehicle coordinate system and thereby the online calibration of the camera”).
	In addition, Miksch discloses: “determine an X-axis direction of the vehicle coordinate system through pole coordinates of the on-board camera in a case that the condition of going straight is satisfied ([0040]: “For example, under the assumption that the vehicle will not turn at all, RW=I (unity matrix), and that the vehicle moves mainly along the defined x-axis of the world coordinate system”); determine a Z-axis direction (FIG. 1B: “Z”) of the vehicle coordinate system through a rotation matrix in a case that the condition of turning is satisfied ([0041]: “As is readily to be understood, the Essential matrix may as well be determined, when Repi is different from I, that is, when the vehicle turns and rotation takes place”); determine a Y-axis direction (FIG. 1B: “Y”) of the vehicle coordinate system according to the X-axis direction (FIG. 1B: “X”) and the Z-axis direction (FIG. 1B: “Z”) of the vehicle coordinate system through a vector cross product operation” (FIG. 1B; [0017]: “The z-axis of the world coordinate system is pointing towards the camera, whereas the x-axis is pointing parallel to the lateral profile of the car (direction of travel). As a result, the plane defined by the x- and y-axis describes approximately the road surface”).
	Regarding claim 15, Pflug et al. discloses: “determine, according to the moving posture ([0012]: “representing the incremental vehicle motion by a motion consisting of a linear motion component and a rotational motion”; [0013]: “classifying the measured incremental vehicle motion as a linear motion or as a rotational motion based on the determined rotational angle”), whether a vehicle satisfies a condition of going straight or a condition of turning ([0057]: “The determination or decision whether a vehicle motion is a linear motion or a maneuver can for example be performed based on the measured rotational angle”); and determine the external parameter of the on-board camera relative to the vehicle body according to the X-axis direction, the Z-axis direction and the Y-axis direction of the vehicle coordinate system and according to the on-board camera coordinate system” ([0052]: “based on the optical flow (in repeated measurement steps or motion steps i) the motion of the vehicle is determined”; [0053]: “by means of a relatively simple model of the vehicle motion the longitudinal axis of the vehicle and the normal axis of the vehicle (in the coordinate system of the camera) are determined. This then directly results in the orientation of the camera relative to the vehicle coordinate system and thereby the online calibration of the camera”).
	In addition, Miksch discloses: “determine an X-axis direction of the vehicle coordinate system through pole coordinates of the on-board camera in a case that the condition of going straight is satisfied ([0040]: “For example, under the assumption that the vehicle will not turn at all, RW=I (unity matrix), and that the vehicle moves mainly along the defined x-axis of the world coordinate system”); determine a Z-axis direction (FIG. 1B: “Z”) of the vehicle coordinate system through a rotation matrix in a case that the condition of turning is satisfied ([0041]: “As is readily to be understood, the Essential matrix may as well be determined, when Repi is different from I, that is, when the vehicle turns and rotation takes place”); determine a Y-axis direction (FIG. 1B: “Y”) of the vehicle coordinate system according to the X-axis direction (FIG. 1B: “X”) and the Z-axis direction (FIG. 1B: “Z”) of the vehicle coordinate system through a vector cross product operation” (FIG. 1B; [0017]: “The z-axis of the world coordinate system is pointing towards the camera, whereas the x-axis is pointing parallel to the lateral profile of the car (direction of travel). As a result, the plane defined by the x- and y-axis describes approximately the road surface”).
	With respect to claims 6 and 16, Pflug et al. discloses: “obtaining a connecting-line vector of the pole coordinates of the on-board camera in the two preprocessed frames of images (FIG. 2: S21, S22; [0020]: “a method of determining calibration parameters of a camera may comprise taking a first image of an object (S21), taking a second image of the object (S22)”); determining that the condition of going straight is satisfied ([0058]: “If a motion of the vehicle, which has been determined, is determined to belong to one of the two motion patterns, then for a certain measured motion step i the following information can be determined: [0059]: “1. Determination of the motion direction in case of a linear motion”) and taking a unit vector corresponding to the connecting-line vector as the X-axis direction of the vehicle coordinate system, in a case that the connecting-line vector coincides with a center axis direction of the vehicle body” ([0061]: “in that the "linear motion" follows the longitudinal axis of the vehicle. The motion vector which has been determined in step i from the visual odometry therefore is an "estimation" for the longitudinal axis of the vehicle (in the coordinate system of the camera”). 
	In addition, Miksch discloses: “determining an X-axis direction of the vehicle coordinate system through pole coordinates of the on-board camera in a case that the condition of going straight is satisfied ([0040]: “For example, under the assumption that the vehicle will not turn at all, RW=I (unity matrix), and that the vehicle moves mainly along the defined x-axis of the world coordinate system”).
	With respect to claim 18, Pflug et al. discloses: “obtain a connecting-line vector of the pole coordinates of the on-board camera in the two preprocessed frames of images (FIG. 2: S21, S22; [0020]: “a method of determining calibration parameters of a camera may comprise taking a first image of an object (S21), taking a second image of the object (S22)”); determine that the condition of going straight is satisfied ([0058]: “If a motion of the vehicle, which has been determined, is determined to belong to one of the two motion patterns, then for a certain measured motion step i the following information can be determined: [0059]: “1. Determination of the motion direction in case of a linear motion”) and take a unit vector corresponding to the connecting-line vector as the X-axis direction of the vehicle coordinate system, in a case that the connecting-line vector coincides with a center axis direction of the vehicle body” ([0061]: “in that the "linear motion" follows the longitudinal axis of the vehicle. The motion vector which has been determined in step i from the visual odometry therefore is an "estimation" for the longitudinal axis of the vehicle (in the coordinate system of the camera”).
	Regarding claims 7 and 19, Pflug et al. discloses: ”obtaining a connecting-line vector of the pole coordinates of the on-board camera in the two preprocessed frames of images (FIG. 2: S21, S22; [0020]: “a method of determining calibration parameters of a camera may comprise taking a first image of an object (S21), taking a second image of the object (S22)”); determining that the condition of turning is satisfied in a case that the connecting-line vector does not coincide with the center axis direction of the vehicle body ([0062]: “Another estimation of the normal axis of the vehicle follows from a motion step which has been classified as "rotation" or "curve" or "maneuver"); taking a rotation axis direction which is obtained by conversion of the rotation matrix, as the Z-axis direction of the vehicle coordinate system” ([0063]: “Since a curve motion is a rotation around an axis, which is parallel to the normal axis of the vehicle, the rotational axis as determined for a maneuver as well as the normal to the plane of the linear motion component both contain information with respect to the normal axis of the vehicle”; “The rotational axis of the rotation component as determined from the visual odometry represents an estimation of this normal axis”).
	In addition, Miksch discloses: “the determining a Z-axis direction of the vehicle coordinate system through a rotation matrix in a case that the condition of turning is satisfied ([0029]: “The Essential matrix may be decomposed into a rotation matrix Repi and a translation vector tepi”; [0041]: “As is readily to be understood, the Essential matrix may as well be determined, when Repi is different from I, that is, when the vehicle turns and rotation takes place”),
	With respect to claim 20, as discussed above the combination of Pflug et al. and Miksch discloses: “the method described in claim 1”
	In addition, Miksch discloses: “a non-transitory computer readable storage medium storing computer instructions, wherein the computer instructions are used to enable a computer to execute” ([0065]: “The method as has been described above, may be implemented by a computer program to form a computer program product. Further, this computer program product mainly stored on a computer readable storage medium”).

Claims 2, 9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pflug et al.) in view of Miksch and Chinese Patent Application Publication No. 111780763 (Jianyu et al).
	Claims 2 and 9 are dependent upon claims 1 and 8, respectively.  As discussed above, claims 1 and 8 are disclosed by the combination of Pflug et al. and Miksch.  Thus, those limitations of claims 1 and 8 that are recited in claims 2 and 9, respectively, are also disclosed by the combination of Pflug et al. and Miksch. 
	However, the combination of Pflug et al. and Miksch does not clearly disclose the remaining limitations of the claims.  To that end with respect to claims 2 and 9, Jianyu et al.  discloses: “performing de-distortion processing and enhancement processing on the two frames of images of the former frame and the latter frame collected by the on-board camera to obtain the two preprocessed frames of images” (FIG. 1: 102; Pg. 7, lines 47-50: “Perform image preprocessing on the current frame, so that the texture in the image is significant, including, but not limited to, image de-distortion, image filtering, image enhancement, and the like”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Pflug et al. and Miksch with the invention of Jianyu et al. in order to provide image de-distortion and image enhancement preprocessing (e.g., see Jianyu et al. @ Pg. 7, lines 47-50).
	Claims 13 and 17 are ultimately dependent upon claim 9.  As discussed above, claim 9 is disclosed by the combination of Pflug et al, Miksch and Jianyu et al.  Thus, those limitations of claim 9 that are recited in claims 13 and 17, are also disclosed by the combination of Pflug et al., Miksch and Jianyu et al. 
	In addition regarding claim 13, Pflug et al. further discloses: “determine, according to the moving posture, ([0012]: “representing the incremental vehicle motion by a motion consisting of a linear motion component and a rotational motion”; [0013]: “classifying the measured incremental vehicle motion as a linear motion or as a rotational motion based on the determined rotational angle”) whether a vehicle satisfies a condition of going straight or a condition of turning ([0057]: “The determination or decision whether a vehicle motion is a linear motion or a maneuver can for example be performed based on the measured rotational angle”); and determine the external parameter of the on-board camera relative to the vehicle body according to the X-axis direction, the Z-axis direction and the Y-axis direction of the vehicle coordinate system and according to the on-board camera coordinate system” ([0052]: “based on the optical flow (in repeated measurement steps or motion steps i) the motion of the vehicle is determined”; [0053]: “by means of a relatively simple model of the vehicle motion the longitudinal axis of the vehicle and the normal axis of the vehicle (in the coordinate system of the camera) are determined. This then directly results in the orientation of the camera relative to the vehicle coordinate system and thereby the online calibration of the camera”).
	Further with respect to claim,  Miksch further discloses: “determine an X-axis direction of the vehicle coordinate system through pole coordinates of the on-board camera in a case that the condition of going straight is satisfied ([0040]: “For example, under the assumption that the vehicle will not turn at all, RW=I (unity matrix), and that the vehicle moves mainly along the defined x-axis of the world coordinate system”); determine a Z-axis direction (FIG. 1B: “Z”) of the vehicle coordinate system through a rotation matrix in a case that the condition of turning is satisfied ([0041]: “As is readily to be understood, the Essential matrix may as well be determined, when Repi is different from I, that is, when the vehicle turns and rotation takes place”); determine a Y-axis direction (FIG. 1B: “Y”) of the vehicle coordinate system according to the X-axis direction (FIG. 1B: “X”) and the Z-axis direction (FIG. 1B: “Z”) of the vehicle coordinate system through a vector cross product operation” (FIG. 1B; [0017]: “The z-axis of the world coordinate system is pointing towards the camera, whereas the x-axis is pointing parallel to the lateral profile of the car (direction of travel). As a result, the plane defined by the x- and y-axis describes approximately the road surface”).
	Regarding claim 17, Pflug et al. further discloses: “obtain a connecting-line vector of the pole coordinates of the on-board camera in the two preprocessed frames of images (FIG. 2: S21, S22; [0020]: “a method of determining calibration parameters of a camera may comprise taking a first image of an object (S21), taking a second image of the object (S22)”); determine that the condition of going straight is satisfied ([0058]: “If a motion of the vehicle, which has been determined, is determined to belong to one of the two motion patterns, then for a certain measured motion step i the following information can be determined: [0059]: “1. Determination of the motion direction in case of a linear motion”) and take a unit vector corresponding to the connecting-line vector as the X-axis direction of the vehicle coordinate system, in a case that the connecting-line vector coincides with a center axis direction of the vehicle body” ([0061]: “in that the "linear motion" follows the longitudinal axis of the vehicle. The motion vector which has been determined in step i from the visual odometry therefore is an "estimation" for the longitudinal axis of the vehicle (in the coordinate system of the camera”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                          8/24/2022
Primary Examiner                     AU2644